—Appeals by the defendant from two judgments of the Supreme Court, Queens County (Golia, J.), both rendered February 22, 1999, convicting him of attempted criminal sale of a controlled substance in the third degree under Indictment No. 13211/93, and attempted criminal sale of a controlled substance in the third degree under Indictment No 13274/93, upon his pleas of guilty, and imposing sentences. By decision and order dated March 12, 2001, this Court modified the judgments, on the law, by vacating the sentences imposed thereon and remitting the matters for resentencing, and affirmed the judgments, as modified (see People v Campbell, 281 AD2d 488 [2001] ). On April 30, 2002, the Court of Appeals reversed the order of this Court insofar as it affirmed the judgments and remitted the matter to this Court for further proceedings in accordance with its opinion (see People v Campbell, 97 NY2d 532 [2002] ).
Ordered that the judgments are affirmed insofar as reviewed.
Contrary to the defendant’s contention, the Supreme Court was not divested of jurisdiction due to an unreasonable delay in sentencing (see CPL 380.30 [1]). The inability to locate and produce the defendant for sentencing resulted from his use of numerous aliases and false pedigree information (see People v Brown, 252 AD2d 592 [1998]). Since the delay was caused by the defendant’s own conduct, the Supreme Court properly denied his motion to dismiss the indictments (see People v Brown, supra; People v Battles, 150 AD2d 785 [1989]; People v Headley, 134 AD2d 519 [1987]). Santucci, J.P., Smith, S. Miller and McGinity, JJ., concur.